Citation Nr: 0104526	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date earlier than March 6, 1998, 
for the award of service connection for multiple myeloma 
secondary to herbicide exposure.  



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1948 and from January 1956 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  The regulation establishing presumptive service 
connection for multiple myeloma based on exposure to 
herbicide agents was promulgated, effective on June 9, 1994.  

2.  The veteran is not shown to have continuously met all 
eligibility criteria for the liberalized benefit in this case 
from June 9, 1994 to March 6, 1998, the date of the veteran's 
claim of service connection for multiple myeloma secondary to 
herbicide exposure.  



CONCLUSION OF LAW

An effective date prior to March 6, 1998, for the award of 
service connection for multiple myeloma secondary to 
herbicide exposure is not assignable.  38 U.S.C.A. §§ 5107, 
5110, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.114, 
3.307, 3.309, 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

However, where pension, compensation or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a).  Where pension, compensation or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination or entitlement.  Id.  

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  

Effective on June 9, 1994, VA amended 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) to establish presumptive service 
connection for multiple myeloma based on exposure to 
herbicide agents.  59 Fed. Reg. 29, 723 (1994).  

The veteran in this case filed his claim of service 
connection for multiple myeloma secondary to herbicide 
exposure on March 6, 1998, more than one year after the 
effective date of the liberalizing law or VA issue cited 
hereinabove.  Consequently, based on the provisions of 
38 C.F.R. § 3.114, the earliest date for which an award of 
service connection for multiple myeloma secondary to 
herbicide exposure could be granted would be March 6, 1997, a 
period of one year prior to the date of receipt of the 
veteran's claim, provided the evidence showed that the 
claimant had met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination or entitlement.  

In this instance, the evidence of record clearly establishes 
that the initial symptomatology related to the veteran's 
multiple myeloma was first apparent in September 1997, more 
than three years after the effective date of the liberalizing 
amendments to 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  

Thus, the Board finds that an effective date earlier than 
March 6, 1998, for the award of service connection for 
multiple myeloma secondary to herbicide exposure is not 
warranted.  38 C.F.R. § 3.114.  

Moreover, application of the general effective date 
provisions would also not result in an earlier effective date 
in this case, since they clearly set out that the effective 
date of an evaluation and award of compensation will be the 
date of the receipt of a claim, in this case, March 6, 1998, 
or the date entitlement arose, September 1997, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes in this regard that, inasmuch as the Board's 
determination was based solely on the effective date 
provisions of the law and regulations, provisions unchanged 
by the new law, any change in the law brought about by the 
Veterans Claims Assistance Act of 2000 would have no effect 
on this appeal.  



ORDER

The claim for an effective date earlier than March 6, 1998, 
for the grant of service connection for multiple myeloma 
secondary to herbicide exposure is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

